UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-6358



ROBERT LEE JONES, JR.,

                                             Petitioner - Apellant,

          versus


COMMANDER MCGINNIS, TPU, NORVA NAVSTA Norfolk,
Virginia; SECRETARY OF THE NAVY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-827-2)


Submitted:   June 19, 1997                   Decided:   July 2, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Jones, Jr., Appellant Pro Se. John Phillip Ellington,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; David
Allen Anderson, Office of the Judge Advocate General, UNITED STATES
MARINE CORPS, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Jones v. McGinnis,
No. CA-95-827-2 (E.D. Va. Feb. 26, 1996). We deny Appellant's

motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2